                    Case 1:16-cv-08569-LAP Document 45 Filed 07/23/19 Page 1 of 1



                         S KADDEN , A RPS , S LATE , M EAGHER & F LOM                            LLP
                                                FOUR TIMES SQUARE
                                                                                                       FIRM/AFFILIATE OFFICES
                                              NEW YORK 10036-6522                                              -----------
                                                           ________                                          BOSTON
                                                                                                            CHICAGO
                                                   TEL: (212) 735-3000                                      HOUSTON
                                                   FAX: (212) 735-2000                                    LOS ANGELES
                                                                                                           PALO ALTO
                                                     www.skadden.com                                    WASHINGTON, D.C.
  DIRECT DIAL                                                                                              WILMINGTON
                                                                                                               -----------
(212) 735-7808
                                                                                                              BEIJING
  DIRECT FAX
                                                                                                            BRUSSELS
(917) 777-7808                                                                                             FRANKFURT
  EMAIL ADDRESS                                                                                            HONG KONG
MAURABARRY.GRINALDS@SKADDEN.COM                                                                              LONDON
                                                                                                             MOSCOW
                                                                                                              MUNICH
                                                                                                               PARIS
                                                                                                           SÃO PAULO
                                                                      July 23, 2019                           SEOUL
                                                                                                            SHANGHAI
                                                                                                           SINGAPORE
                                                                                                               TOKYO
                                                                                                             TORONTO




                  Via ECF
                  Hon. Loretta A. Preska
                  United States District Court
                  Southern District of New York
                  500 Pearl Street
                  New York, NY 10007

                                        RE:    Petersen Energia Inversora, S.A.U. v. Argentine
                                               Republic, No. 15 Civ. 02739 & Eton Park Capital
                                               Mgmt., L.P. v. Argentine Republic, No. 16 Civ. 08569

                  Dear Judge Preska:

                          I write on behalf of Defendant the Argentine Republic and with consent of all
                  counsel in the above-referenced matters. Pursuant to Your Honor’s request at the
                  conference before the Court on July 11, 2019, please find attached as Exhibit A a
                  Stipulation and [Proposed] Order for briefing motions to dismiss on the basis of
                  forum non conveniens.

                                                                      Respectfully submitted,

                                                                      /s/ Maura Barry Grinalds
                                                                      Maura Barry Grinalds

                  cc:    All counsel of record (via ECF)

                  Enclosure
